Name: Council Regulation (EEC) No 1001/78 of 12 May 1978 amending Regulation (EEC) No 1079/77 as regards the amount of the co-responsibility levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5. 78 Official Journal of the European Communities No L 130/ 11 COUNCIL REGULATION (EEC) No 1001/78 of 12 May 1978 amending Regulation (EEC) No 1079/77 as regards the amount of the co ­ responsibility levy in the milk and milk products sector milk year set at 0.5 % of the target price obtaining for that year ; whereas this level of the levy should be applied as from 1 May 1978 ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 (3) of Regulation (EEC) No 1079/77 is hereby amended as follows : 1 . The first subparagraph shall be replaced by the following : *3 . The levy shall be not more than 4 % of the target price for milk valid for the milk year in ques ­ tion .' 2 . The following subparagraph shall be added : 'For the 1978/79 milk year the levy shall be 0.5 % of the target price for milk.' Article 2 By derogation from the second subparagraph of Article 2 (3) of Regulation (EEC) No 1079/77, the levy shall be 0.5 % of the target price for milk valid for the 1977/78 milk year as far as the period 1 May to 21 May 1978 is concerned . Article 3 This Regulation shall enter into force on 22 May 1978 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ( !), and in particular Article 2 ( 1 ) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 1079/77 introduced a co-responsibility levy on all quantities of milk deliv ­ ered to dairies and certain farm sales of milk products ; whereas under the first subparagraph of Article 2 (3) of that Regulation the levy is equal to at least 1.5 % but not more than 4 % of the target price for milk obtaining for the milk year concerned ; Whereas, with regard to the level of the levy to be fixed for the 1978/79 milk year, the need for a moderate increase in prices for this year must be reconciled with the necessary support for farmers' incomes ; Whereas, in this situation, the margin referred to above should be adjusted and the levy for the new This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 May 1978 . For the Council The President P. DALSAGER J ') OJ No L 131 , 26. 5 . 1977, p. 6 . '2) OJ No C 85, 10 . 4. 1978 , p . 31 . ;J) OJ No C 101 , 26 . 4. 1978 , p. 10 .